BERZON, Circuit Judge,
concurring:
I concur in the majority’s denial of Saechao’s motion to suppress. I do not, however, agree that exigent circumstances excused the warrantless entry of Saechao’s residence.
Warrantless entry for the purpose of preventing destruction of evidence is permissible only when police can demonstrate with “particularized evidence” a “reasonable belief’ that extends beyond “mere[] speculation]” that there are coconspirators who may destroy evidence inside a building. United States v. Suarez, 902 F.2d 1466, 1468 (9th Cir.1990). There is no evidence that police had any such belief prior to their entry into the trailer. The majority’s observation that police could not rule out the presence of someone inside Saechao’s trailer does not meet the relevant standard.
I nevertheless conclude that introduction of the package and its contents at the trial is appropriate under the independent source rule. The government did not argue the applicability of the independent source rule until appeal. We can nonetheless decide the issue if it is “purely one of law and either does not depend on the factual record developed below, or the pertinent record has been developed.” Bolker v. Comm’r, 760 F.2d 1039, 1042 (9th Cir. 1985); see also Jovanovich v. United States, 813 F.2d 1035, 1037 (9th Cir.1987). The independent source issue meets that standard.
The issue turns in part on the same facts as the probable cause determination decided by the district court — namely, whether the agents had probable cause to search Saechao’s home once the transmitter indicated that the package, which Saechao had been seen collecting from the post office and bringing to his home, was opened. Also, before the warrantless search, Agent Martinez clearly stated his intention to obtain a search warrant after the package was opened. So the factual record concerning whether the agents could and would have obtained the warrant without the information from the initial search is complete.
In particular, this record has none of the holes that led to remands in Murray v. *615United States, 487 U.S. 533, 542, 108 S.Ct. 2529, 101 L.Ed.2d 472 (1988) and United States v. Driver, 776 F.2d 807, 812 (9th Cir.1985). Here, we know for certain (1) that the officers definitely had probable cause to search for the package in the trailer without regard to the entry, because they knew what was in the package, saw it arrive, and heard the signal that it had been opened inside; (2) that the officers stated in advance an intent to obtain a warrant; and (3) that the officers saw the package but did not seize it until they obtained a warrant, thus corroborating their earlier intent. All of these certainty factors were missing in Driver, and the second, critically, was missing in Murray.
The officers had an independent source for the evidence obtained from Saeehao’s house and introduced at trial — namely, the search sanctioned by the later-obtained warrant. See Murray v. United States, 487 U.S. 533, 541, 108 S.Ct. 2529, 101 L.Ed.2d 472 (1988). Once we exclude the arguably tainted information arising from the officers’ warrantless entry into Saechao’s trailer, the remaining information in the search warrant affidavit still amounts to probable cause for the warrant permitting seizure of the package and its contents. See United States v. Salas, 879 F.2d 530, 537-38 (9th Cir.1989); United States v. Driver, 776 F.2d 807, 812 (9th Cir.1985). The evidence seized as a result of that warrant and introduced at trial therefore need not be suppressed.